NOTE: This disposition is nonprecedential.

  United States Court of Appeals
      for the Federal Circuit
               __________________________

                       TIVO INC.,
                    Plaintiff-Appellee,
                            v.
         ECHOSTAR CORPORATION,
       ECHOSTAR DBS CORPORATION,
  ECHOSTAR TECHNOLOGIES CORPORATION,
 ECHOSPHERE LIMITED LIABILITY COMPANY,
        ECHOSTAR SATELLITE LLC,
     AND DISH NETWORK CORPORATION,
            Defendants-Appellants.
               __________________________

                       2009-1374
               __________________________

   Appeal from the United States District Court for the
Eastern District of Texas In Case No. 2:04-CV-01, Chief
Judge David Folsom.
              __________________________

                     ON MOTION
               __________________________

 Before RADER, Chief Judge, NEWMAN, MAYER, LOURIE,
BRYSON, GAJARSA, LINN, DYK, PROST, MOORE, O’MALLEY,
             and REYNA, Circuit Judges.
LOURIE, Circuit Judge.
                         ORDER
    The parties jointly move to dismiss this appeal due to
settlement.
TIVO   v. ECHOSTAR                                        2


    This court issued its en banc decision and opinion in
this case on April 20, 2011. The judgment affirmed in
part, vacated in part, and remanded for additional pro-
ceedings. In part, we affirmed the district court’s exercise
of its discretion to impose sanctions against the appel-
lants.
    On May 2, 2011, prior to this court’s issuance of the
mandate, the parties informed us that they had settled
the case on April 29, 2011, and asked us to dismiss the
appeal. The parties did not inform us that they had
settled the matter before issuance of our decision nor do
they inform us that they had agreed to a disposition of the
matter dependent upon our decision. It is clear that if the
parties had entered into such an agreement before issu-
ance of our decision, it was counsel’s duty to inform this
court of the agreement. Board of License Comm’rs of
Tiverton v. Pastore, 469 U.S. 238, 240 (1985); see also
Arizonans for Official English v. Arizona, 520 U.S. 43, 68
n.23 (1997) (citing Pastore) (“It is the duty of counsel to
bring to the federal tribunal's attention, ‘without delay,’
facts that may raise a question of mootness.”) (emphasis
in original). Clearly, they did not settle before our deci-
sion.
    Our judgment vacated in part, affirmed in part, and
remanded to the district court. If we were to grant the
parties’ motion, the judgment would be that the appeal is
dismissed. Although the parties do not ask us to vacate
our decision, at this stage, days before issuance of a
mandate, we determine that granting the motion to
dismiss, which would result in a modification or vacatur
of our en banc judgment, is neither required nor a proper
use of the judicial system. Miller v. Anderson, 268 F.3d
485, 486 (7th Cir. 2001) (during rehearing stage, denying
motion to dismiss appeal due to settlement; “the court will
not dismiss an appeal after the appeal has been decided”);
see also U.S. v. Payton, 593 F.3d 881 (9th Cir. 2010)
(denying vacatur and dismissal of appeal when mootness
arose after appellate court’s opinion issued); Show-
3                                           TIVO   v. ECHOSTAR


time/The Movie Channel, Inc. v. Covered Bridge Condo-
minium Ass’n, Inc., 895 F.2d 711, 713 (11th Cir. 1990)
(stating that “a motion to dismiss an appeal and to with-
draw a decision and opinion once published [should be
granted] only in rare cases and for valid reason”).
The parties are of course free upon our remand to the
district court to request that the district court dismiss the
complaint and vacate its previously imposed sanctions
because they have settled the underlying matter. ∗ How-
ever, consistent with our sister circuits, we conclude that
we should not dismiss the appeal after it has been de-
cided.
     Accordingly,
     IT IS ORDERED THAT:
    The motion to dismiss is denied. The mandate will is-
sue in due course.

                                    FOR THE COURT


      May 10, 2011                  /s/ Jan Horbaly
    ——————————                      ——————————
         Date                       Jan Horbaly
                                    Clerk




     ∗
        Of course, the district court would have no juris-
diction to do either unless and until we return the case to
its docket. See Showtime, 895 F.2d at 713.
TIVO   v. ECHOSTAR                4


cc: E. Joshua Rosenkranz, Esq.
    Seth P. Waxman, Esq.
    Edward A. Pennington, Esq.
    Robert Patrick Merges, Esq.
    Matthew D. McGill, Esq.
    Seth D. Greenstein, Esq.
    Edward R. Reines, Esq.
    Christopher J. Kelly, Esq.
    Philip J. Graves, Esq.
    Raymond Millien, Esq.
    Elaine J. Goldenberg, Esq.
    Matthew Schruers, Esq.
    Rodney A. Cooper
    Richard A. Epstein, Esq.
    Gary M. Hoffman, Esq.
    Scott A.M. Chambers, Esq.
    Alexander C.D. Giza, Esq.
    Bruce A. Lehman, Esq.
    Philip S. Johnson, Esq.
    Herbert C. Wamsley, Esq.
    Mark J. Abate, Esq.
    William P. Nelson, Esq.
    Michael K. Kellogg, Esq.
    Willard K. Tom, Esq.
    Paul D. Clement, Esq.